Citation Nr: 0908396	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with depression.



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The veteran had active military service from March 1964 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating action, the RO 
implemented the Board's grant of service connection for PTSD 
and depression. 

The Board notes that a private physician, in a September 1999 
statement, concluded that the side effects from the Veteran's 
psychiatric medications were responsible for the Veteran's 
seizures and tremor.  The matter of service connection on a 
secondary basis for a seizure disorder and for a tremor 
therefore is referred to the RO for appropriate action.


FINDING OF FACT

For the entire period of the appeal, the Veteran's PTSD with 
depression is manifested by total occupational and social 
impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
with depression have been met during the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008), 
VA has certain duties to notify and assist the veteran in his 
appeal.  Given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with those laws  
is unnecessary.  The Board notes in passing that the Veteran 
was advised of the information and evidence necessary to 
substantiate the effective date to be assigned in the event 
an increased rating was granted in an October 2008 
correspondence.  See generally, Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was readjudicated in a 
December 2008 supplemental statement of the case.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD with depression.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Service connection for PTSD with depression was granted in a 
May 2006 Board decision.  In the July 2006 rating decision 
implementing the decision, the RO assigned a 50 percent 
evaluation for the disorder, effective March 11, 1998.

On file are private medical records for June 1988 to October 
2008 showing that the Veteran was noted to have a history of 
manic depression since at least 1981.  In 1991 he reported 
numerous homicidal ideations and violence toward objects.  
The Veteran was hospitalized in March 1991 for anger 
problems, at which time he reported some suicidal ideation 
and a past history of violence.  Around November 1991 he was 
suspended from work for perceived threats against coworkers; 
he was hospitalized for this incident.  By March 1992 his 
primary physician suggested that he not return to work, and 
instead pursue disability benefits.  In June 1992 the Veteran 
reported suicidal tendencies.  In April 1999 he reported a 
suicide attempt with a shotgun.  The next month he reported a 
history of 2 other attempts in service.  Records for 2008 
note complaints of disorientation and memory problems.  

On file are records from the Social Security Administration 
(SSA) which show that the Veteran is considered disabled by 
the referenced agency on account of psychiatric disorders, 
including PTSD.  The SSA records include psychiatric reports 
indicating that he had a history of multiple psychiatric 
hospitalizations as well as dysfunctional social 
relationships.  The reports note that in past jobs, his 
psychiatric problems resulted in inadequate impulse control, 
which led to his threats against coworkers.  An April 1992 
SSA examination noted that the Veteran had recently 
decompensated, and had few friendships.  The examiner 
concluded that with vigorous treatment, the Veteran would be 
able to maintain self care, but that he remained brittle with 
respect to social functioning, and was unable to cope with 
the daily events of any workplace.

Of record is the report of a June 1988 psychiatric evaluation 
of the Veteran by David Johnston, M.D.  Dr. Johnston noted 
that the Veteran had been referred to him because of a recent 
hospitalization for suicidal tendencies.  He noted that the 
Veteran had recently been promoted, and had friends.

In a December 1991 statement, the Veteran's former supervisor 
noted that the Veteran's ability to cope at work was 
compromised.  He indicated that the Veteran's mood swings 
were severe, and that the Veteran had been verbally abusive 
and threatening.

In an April 1992 report, Gary Carlson, Ph.D., indicated that 
the Veteran had worked at his job for a number of years, but 
was known to respond to confrontation with intense anger.  
Dr. Carlson noted that the Veteran's behavior recently became 
so threatening as to cause his coworkers and supervisors to 
fear for their safety.

In a February 1998 statement, Dan Addison, M.D., indicated 
that the Veteran's temper and violence problems had 
progressed since service, leading to the loss of the 
Veteran's occupation and the advent of totally disability.

The Veteran attended a VA examination in April 1998.  He 
reported having been diagnosed in 1991 with manic depression 
after threatening to kill a coworker.  His current complaints 
included depression and occasional suicidal ideation, as well 
as isolation.  Mental status examination was largely normal, 
except for memory problems and a depressed mood.  The 
examiner diagnosed the Veteran as having bipolar affective 
disorder and a history of alcohol abuse in remission, and 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 50.

In a September 1999 statement, Dr. Addison indicated that the 
Veteran had not been a candidate for any meaningful return to 
work for a number of years, noting that the Veteran 
experienced severe manic depressive illness as well as PTSD.  
He noted that the Veteran also experienced significant 
impairment in abstract reasoning and higher cortical 
functions, and exhibited deficient problem solving ability.  
The Veteran was noted to be capable of violent activity and 
suicide.  Dr. Addison explained that although the Veteran's 
use of a large number of medications now allowed him to live 
amongst society, he was not capable of returning to work.  

The report of an August 2000 VA examination of the Veteran 
notes that he presented as mildly depressed.  His reported 
symptoms related to his apparent negligent homicide of 
another person in the distant past.  The examiner concluded 
that the Veteran had PTSD from the negligent homicide 
incident, and not from service.  The examiner further 
concluded that the Veteran's distress from the referenced 
incident rendered him unemployable.  The examiner assigned a 
GAF score of 50.  

On file is the report of an October 2005 VA fee basis 
examination.  Mental status examination at that time was 
largely normal, except for impaired abstract thinking and 
some memory deficiency.  The examiner concluded that the 
Veteran's PTSD was severe and manifested by persistent re-
experiencing of his stressor events, avoidance of stimuli 
associated with the trauma, numbing of responsiveness as 
indicated by feelings of detachment and estrangement from 
others, and persistent symptoms of increased arousal.  The 
examiner also diagnosed the Veteran as having a major 
depressive disorder, and concluded that the evidence did not 
support a diagnosis of bipolar disorder.  The examiner 
estimated the Veteran's GAF score to be between 45 and 50.  
The examiner concluded that the Veteran was mentally capable 
of performing activities of daily living except when 
intensely depressed, and that the Veteran was unable to 
establish and maintain effective work and social 
relationships.  The examiner indicated that the Veteran did 
have some social relationships, had no difficulty 
understanding simple and complex commands, and was not a 
persistent danger to others, although he noted that the 
Veteran was potentially suicidal.

The report of an October 2008 VA fee basis examination is on 
file.  The Veteran reported a past history of suicidal 
thoughts, but denied recent suicidal ideation.  He reported 
relying on a variety of social supports, particularly in 
regard to his seizure disorder.  He explained that his 
psychiatric symptoms began in 1967, and that he was currently 
experiencing depression, trouble sleeping, and persistent 
recurring recollections of traumatic service experiences.  
The examiner noted that the Veteran appeared to have mellowed 
over the years.  Mental status examination showed that the 
Veteran was not entirely oriented.  His hygiene and behavior 
were appropriate, and his affect and mood were normal.  He 
demonstrated dysarthria and was overly loud and slow in 
speaking, but otherwise his speech was normal.  His 
concentration was unimpaired, and no delusions, 
hallucinations, or obsessional rituals were evident.  His 
thought processes were impaired, but his judgment and ability 
to abstract were normal.  He demonstrated mild memory 
dysfunction.  No suicidal or homicidal ideation was 
expressed.  The examiner stated that there were no 
behavioral, cognitive, social, affective or somatic symptoms 
attributable to the PTSD.  The examiner diagnosed the Veteran 
as having PTSD and alcohol abuse in remission (secondary to 
PTSD).  The examiner also diagnosed an epilepsy disorder.  
The examiner assigned a GAF score of 40.  He concluded that 
the Veteran was incapable of employment due to chronic 
cognitive debilitation.  The examiner noted that the Veteran 
was only intermittently able to perform his activities of 
daily living, but was able to establish and maintain 
effective relationships.  The physician stated that it was 
unclear whether the Veteran's PTSD was responsible for his 
current difficulties, rather than the seizure disorder.  

In an October 2008 statement, Dr. Addison indicated that the 
Veteran experienced suicidal ideations, disorientation, and 
problems with understanding complex commands, as well as 
difficulty in establishing relationships.  He noted that the 
Veteran also experienced problems with memory and abstract 
thinking.  

VA treatment records on file include a November 2008 entry by 
a VA health technician, who noted that a PTSD screen of the 
Veteran was negative.

The RO rated the Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that code, a 50 percent  
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment,  
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board initially points out that the Veteran at one point 
was thought to have bipolar disorder.  More recent examiners 
have determined that the Veteran instead has major depressive 
disorder.  Regardless, service connection is in effect for 
PTSD and any depressive disorder, regardless of diagnostic 
classification.
 
Review of the evidence of record discloses that the veteran 
has not worked for more than 15 years, and that he left his 
last job apparently because of physical threats he made 
against co-workers.  The SSA has determined that the Veteran 
is disabled for their purposes in part on account of the 
PTSD.  The December 1991 statement by his former supervisor 
supports the Veteran's assertions that his psychiatric 
problems impaired his ability to work with others.  The 
October 2008 VA fee basis examiner, although noting that the 
Veteran's PTSD symptoms have become somewhat more quiescent 
in recent years, nevertheless determined that the Veteran was 
unemployable on account of his cognitive difficulties.  
Although the same examiner suggested that the cognitive 
impairment might be due to some other disorder, he did not in 
fact attribute the impairment to any other disorder, and Dr. 
Addison clearly believes the cognitive impairment is part and 
parcel of the service-connected PTSD.  The record shows that 
in April 1999 the Veteran engaged in a suicide gesture, and 
although he denied recent suicidal ideation at the October 
2008 VA fee basis examination, Dr. Addison has clarified that 
the Veteran in fact does continue to experience such 
ideations.  The Board notes that a PTSD screen in November 
2008 was negative, but finds that entry to lack any probative 
value given that there is no question that the Veteran has 
PTSD.  

The Board notes that the GAF scores assigned the veteran by 
each of the examining physicians are consistent with serious 
impairment in social, occupational or school functioning.  In 
this regard, his assigned GAF scores range between 40 and 50.  
A GAF score of 31-40 indicates some impairment in reality  
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home and is failing at school).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242  (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

In view of the documented severity and persistence of the 
Veteran's psychiatric symptomatology throughout the years, as 
well as his employment history, the evidence of impaired work 
relationships, and the opinions of his treating and examining 
psychiatrists, the Board is satisfied that the Veteran's PTSD 
with depression is productive of total occupational and 
social impairment.  Accordingly, the Board concludes that a 
100 percent disability rating for the Veteran's service-
connected PTSD with depression is warranted.

The Board lastly notes that the evidence demonstrates that 
the underlying level of severity for the Veteran's PTSD with 
depression clearly has remained at the 100 percent level for 
the entire period encompassed in this appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent disability rating 
for PTSD with depression is granted. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


